Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12,15,16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Luscher et al-2002/0189638.
Luscher discloses claims:
12. A method of detecting a position of an indentation/notch (not shown) [0065] formed in a circumferential edge portion of a substrate 616, the method comprising: holding the substrate on a substrate stage 112 (chucked to upper plate 112[0068]; injecting a fluid to a circumferential edge portion of the substrate (via 1202/1204) (Fig 12) while rotating the substrate [0065] and the substrate stage; measuring via 1254 a physical quantity which is pressure or a flow rate of the fluid [0065]; and detecting the position via 1650 of the indentation formed in the circumferential edge portion of the substrate based on a change in physical quantity (via 1254 - variations in flow rate or pressure [0065] .  

16. The method of claim 15, wherein the determining the position of the indentation based on the comparison result includes determining the position of the indentation based on a rotation angle of the substrate stage when the measured value of the physical quantity reaches the threshold value.  [0065 discusses that position detector 1650 detects orientation of the wafer which means angular orientation.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luscher-2002/0189638, alone.
Luscher discloses the method, as detailed above, including measuring variations/change of the flow pressure/rate.  Luscher does not specifically detail that the method includes comparing a difference between a newest measured value and a previously measured value of the physical quantity with a 
Regarding claim 14. The method of claim 13, wherein the determining the position of the indentation based on the comparison result includes determining the position of the indentation based on a rotation angle of the substrate stage when the difference reaches the threshold value.  Luscher detects the angular orientation of the notch via 1254 and 1650 and the exact comparison of values would fall under the same 103 rejection as detailed for claim 13.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi-2016/0074988 in view of Luscher-2002/0189638.
Yamaguchi- discloses claims:
1. A substrate processing apparatus 300A comprising: a substrate stage 400 configured to hold a substrate  Wf thereon; a processing head 502 configured to process a surface of the substrate (Fig 4); an indentation detecting system 510-2 configured to detect a radial and circumferential position of an indentation in the substrate [0096]; a movement mechanism 600 configured to move the processing head 502 in a radial direction of the substrate stage (Fig 4); and a rotation mechanism 410 configured to rotate the substrate stage 400.  Yamaguchi does not disclose wherein the indentation detecting system includes: a fluid injection nozzle configured to inject a fluid to a circumferential edge 
Regarding claims 2 and 3, (2. The substrate processing apparatus of claim 1, wherein the position detector compares a difference between a newest measured value and a previously measured value of the physical quantity with a predetermined threshold value, and determines the position of the indentation based on a result of the comparison.  
3. The substrate processing apparatus of claim 2, wherein the position detector determines the position of the indentation based on the rotation angle of the substrate stage when the difference reaches the threshold value. ) Luscher does not specifically detail that the system/method includes comparing a difference between a newest measured value and a previously measured value of the physical quantity with a predetermined threshold value, and determining the position of the indentation based on a result of the comparison. Although Luscher does not specifically compare a current measured value to a previous measured value, ‘variations’ in flow pressure/rate are detected which would indicate a comparison between measurements at different angular orientations along wafer edge as wafer rotates. The exact measurements that are compared (newest to previous) or comparing to a predetermine value would be within the level of ordinary skill in the art and the exact comparison of values is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient of Yamaguchi over Luscher at the time of applicants’ invention.
Regarding claim 3, Luscher detects the angular orientation of the notch via 1254 and 1650 and the exact comparison of values would fall under the same 103 rejection, Yamaguchi in view of Luscher, as detailed for claim 2.
Yamaguchi in view of Luscher further teaches:
4. The substrate processing apparatus of claim 1, wherein the position detector compares a measured value of the physical quantity with a predetermined threshold value, and determines the position of the indentation based on a result of the comparison.  Luscher teaches at [0065 discusses that detection means 1650 detects orientation/position of the substrate when sensor 1254 detects/senses a notch/indentation of a rotating substrate 616 via pressure/flow variations.  It is inherent that the sensor 1254 senses the pressure/flow rate of the edge of wafer and indicates the presence of a notch based on ‘variation’ which would indicate a predetermined value to compare measured value for notch determination.]
5. The substrate processing apparatus of claim 4, wherein the position detector determines the position of the indentation based on the rotation angle of the substrate stage when the measured value of the physical quantity reaches the threshold value.  Luscher teaches at [0065 discusses that position detector 1650 detects orientation of the wafer which means angular orientation.]
6. The substrate processing apparatus of claim 1, further comprising: a control device configured to calculate a position of the substrate stage.  Luscher teaches at [0065 discusses that position detector 1650 detects orientation of the wafer/stage which means angular orientation.]
7. The substrate processing apparatus of claim 1, wherein the fluid is any one of pure water, clean air, and N2 gas.  Luscher teaches the detector uses fluid pressure/flow rate variations to detect which notch, which fluid can be water or air.
Luscher teaches at [0065] 8. The substrate processing apparatus of claim 1, wherein the physical quantity is pressure of the fluid, and the fluid measuring device is a pressure sensor 1254.  
Luscher teaches at [0065] 9. The substrate processing apparatus of claim 1, wherein the physical quantity is a flow rate of the fluid, and the fluid measuring device is a flow rate sensor 1254.  
Yamaguchi discloses 10. The substrate processing apparatus of claim 1, wherein the processing head is a polishing head 502 configured to polish the surface of the substrate.  
Yamaguchi discloses 11. The substrate processing apparatus of claim 1, wherein the processing head is a cleaning tool 4 [0008,0015,0021] (Fig 3A) configured to scrub the surface of the substrate.  The exact type being a ‘pencil-type’ is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, If claim 1 included the details of claim 17, claims 1-11 would also be allowable.



PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to detect a notch/indentation in the periphery of a wafer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
April 6, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723